Exhibit 10.5

6-1162-ELP-0759

United Air Lines, Inc.

PO Box 60100

Chicago, IL 60666-0100

 

Subject:    Delivery [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Reference:

   Purchase Agreement No. 3427 (Purchase Agreement) between The Boeing Company
(Boeing) and United Air Lines, Inc. (Customer) relating to Model 787-8 aircraft
(Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement have the same
meaning as in the Purchase Agreement.

In order to provide Customer with [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

1. Customer must provide Boeing [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2. Customer may exercise [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. For the
avoidance of doubt, [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

3. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]. Boeing will confirm [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]. Customer must confirm [CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].

4. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 3427   Delivery_[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

6-1162-ELP-0759

5. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

6. Assignment.

The rights and obligations described in this Letter Agreement are provided to
Customer in consideration of Customer becoming the operator of the Aircraft and
can only be assigned, in whole or in part, pursuant to Article 9 of the AGTA as
amended by Letter Agreement No. 6-1162-IRS-0184.

7. Confidential Treatment.

Customer and Boeing understand that certain commercial and financial information
contained in this Letter Agreement are considered by Boeing and Customer as
confidential and are subject to the terms and conditions set forth in Letter
Agreement No. 6-1162-IRS-0182.

 

Very truly yours, THE BOEING COMPANY By  

/s/ Nobuko Wiles

Its   Attorney-In-Fact ACCEPTED AND AGREED TO this Date:   February 19, 2010
UNITED AIR LINES, INC. By  

/s/ Kathryn A. Mikells

Its   Executive Vice President and Chief Financial Officer

 

P.A. No. 3427  

Delivery_[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

BOEING / UNITED PROPRIETARY